Citation Nr: 1243489	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for urethral obstruction with left hydronephrosis (claimed as a kidney condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC in August 2008, November 2010, and February 2012.  

The AMC HAS NOT COMPLIED WITH THE BOARD'S REMAND DIRECTIVES BY ENSURING THAT A RESPONSIVE VA MEDICAL OPINION HAS BEEN OBTAINED, and the appeal must again be REMANDED to the AMC. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As noted in the Board's February 2012 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 


REMAND

In its February 2012 remand, the Board instructed the AMC to obtain an addendum opinion to the December 2010 VA examination report.  An addendum opinion was not provided.  Rather, the examiner only noted that an opinion had been rendered in the December 2010 VA examination report, and asked that the additional information requested in the addendum opinion be specified.  However, the February 2012 request for an addendum opinion, which incorporated the Board's instructions in its February 2012 remand, did specify the information requested.  Accordingly, the AOJ did not substantially comply with the Board's remand directives.  Stegall, above; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Therefore, the Board must remand this claim again for an addendum opinion.  The specific information requested of the examiner is reiterated in the instructions below.  However, to summarize, while the December 2010 VA examiner extensively discussed the evidence of record, the actual opinion in the final paragraph did not explain the examiner's reasons for finding that the Veteran's urethral obstruction and left hydronephrosis were congenital, or that they were not the result of fault on the part of VA.  The Board therefore requested the examiner to provide a "a fully reasoned explanation" based on her own clinical experience, medical expertise, and established medical principles as opposed to simply citing to the VA treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and is not entitled to any weight if it contains only data and conclusions).  

The examiner was further to address whether there were signs of a left kidney disorder or any urethral obstruction when the Veteran was treated at VA for hepatitis from approximately 1993 to 1995.  If so, the examiner was to opine whether a lack of treatment for these disorders until 2003 resulted in a kidney disorder. 

The examiner was also to review the service treatment records and address whether treatment for disorders of the genitourinary system during active service indicated that the Veteran's left urethral obstruction and left hydronephrosis, first diagnosed in approximately 2003, were a result of a congenital disorder.




Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from December 2012 should be obtained and associated with the file.

2. The RO/AMC shall return the claims file to the VA examiner who conducted the December 2010 VA examination, if she is available, to obtain an addendum opinion.  If the December 2010 VA examiner is not available, the claims file must be forwarded to another examiner with appropriate medical expertise. 

If the December 2010 VA examiner finds that an opinion from a physician with greater specialty in an appropriate field of medicine is necessary, the claims file must be forwarded to such a physician for his or her opinion.
If an examiner determines that further examinations, tests, or studies are required to answer the questions being posed by the Board, all such tests, studies, or examinations must be scheduled.
The examiner MUST FULLY RESPOND TO THE FOLLOWING QUESTIONS, BASED ON YOUR KNOWLEDGE OF MEDICINE, THE VETERAN'S CLAIMS FILE, THE SERVICE MEDICAL TREATMENT RECORDS, AND ALL OTHER EVIDENCE:



a) IS THERE ANY INDICATION THAT THE VETERAN WAS FOUND TO HAVE A LEFT KIDNEY DISORDER OR ANY URETHRAL OBSTRUCTION WHEN HE WAS TREATED AT VA FOR HEPATITIS FROM APPROXIMATELY 1993 TO 1995;
b) IF THE ANSWER TO a), ABOVE IS "YES," DID ANY LACK OF TREATMENT BY VA UNTIL 2003 RESULT IN THE Veteran INCURRING A CONTINUING KIDNEY DISORDER? 
c) DOES THE VETERAN NOW HAVE, OR SINCE 2003 HAS HAD, A LEFT KIDNEY DISORDER? 
d) DOES THE VETERAN NOW HAVE, OR SINCE 2003 HAS HAD, ANY LEFT URETHRAL OBSTRUCTION, OR ANY RESIDUAL OF A PREVIOUS OBSTRUCTION, INCLUDING A LEFT URETHRAL STENT? 
e) DOES THE VETERAN NOW HAVE, OR SINCE 2003 HAS HAD, ANY RESIDUALS OF THE LEFT HYDRONEPHROSIS FIRST DIAGNOSED IN APPROXIMATELY 2003?
f) IS THERE ANY SUPPORT IN THE MEDICAL LITERATURE FOR AN ASSOCIATION BETWEEN INTERFERON AS ADMINISTERED TO THE VETERAN BY VA FROM JUNE 1995 TO DECEMBER 1995 AND AGAIN IN 2003 AND THE TYPE OF LEFT URETHRAL OBSTRUCTION AND LEFT HYDRONEPHROSIS EXPERIENCED BY THE VETERAN IN 2002? 
g) The Veteran received treatment for disorders of the genitourinary system on several occasions during service.  The examiner must review the SERVICE TREATMENT RECORDS for any indication as to whether the Veteran's left urethral obstruction and left hydronephrosis first diagnosed in approximately 2003 was a result of a congenital disorder.
h) If the examiner continues to find that the Veteran's left urethral obstruction and left hydronephrosis is or was a result of a congenital disorder, SHE MUST PROVIDE A FULLY REASONED EXPLANATION for this finding, and must not merely reference the opinions of VA treatment providers as reportedly stated in records of VA treatment in 2004 and 2005 (those records were referenced in the December 2010 VA examination report but are not in the claims file).
i) The examiner must provide a finding, with a fully reasoned explanation, as to whether the Veteran has any disability related to a left urethral obstruction and left hydronephrosis that is a result of CARELESSNESS, NEGLIGENCE, LACK OF PROPER SKILL, ERROR IN JUDGMENT, OR SIMILAR INSTANCE OF FAULT ON THE PART OF VA in furnishing hospital care, medical or surgical treatment, or examination. 
j) The examiner must provide a finding, with a fully reasoned explanation, as to whether the Veteran has any disability related to a left urethral obstruction and left hydronephrosis that is a result of an EVENT NOT REASONABLY FORESEEABLE caused by VA in furnishing hospital care, medical or surgical treatment, or examination.
k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 
l) The examiner is requested to provide a FULLY REASONED EXPLANATION for her opinions, based on her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  The RO/AMC must ensure that all of the Board's inquiries are fully answered in order to avoid a further remand of this matter. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



